Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 11, 2020 has been entered.

Claims 1, 5, 7, 8, 10, 13-14, 17, 19-20, 22, 25-26, 28, 31, 34 and 38 are pending and being acted upon in this Office Action. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The previously-filed provisional applications 62/323,575 and 62/202,076 do not the therapeutic system as set forth in claim 38 and the immune effector cell as set forth in claims 13-14, 17, 19-30, 22, 25-26, 28, 31 and 34 and method of using such effector cells as set forth in claims 1, 5, 7, 8, 10. Therefore for the purposes of applying prior art, the effective filing date of claims 1, 5, 7, 8, 10, 13-14, 17, 19-20, 22, 25-26, 28, 31, 34 and 38 is April 15, 2016, the date that the provisional 62/323,591 was filed.
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 1, 5, 7, 8, 10, 13-14, 17, 19-20, 22, 25-26, 28, 31, 34 and 38 is in fact described in one or more of the previously-filed applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021, December 21, 2020 and September 11, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Conclusion
Claims 1, 5, 7, 8, 10, 13-14, 17, 19-20, 22, 25-26, 28, 31, 34 and 38 are allowed.  
The instant application was refiled with IDS submission.  The Examiner has determined that none of the information contained therein raises new issues of patentability.  Therefore, the claims have again been found allowable.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644